*82Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton.
Por entender que la omisión de incluir el tipo mínimo de remate en la publicación del edicto de subasta de un in-mueble constituye un error sustancial que hace nulo el acto de subasta, disentimos.
La génesis procesal del caso de marras se da con la pre-sentación el 6 de mayo de 1982 de una demanda en ejecu-ción de hipoteca por la vía ordinaria. Luego de varios inci-dentes procesales, el tribunal de instancia dictó sentencia en la que se condenó a los codemandados al pago de dos mil quinientos dólares ($2,500) de principal, mil quinientos se-tenta y cinco dólares con doce centavos ($1,575.12) de inte-reses acumulados y trescientos dólares ($300) en concepto de costas, gastos y honorarios de abogado.
El 5 de julio de 1983 se ordenó la subasta del inmueble en ejecución de la sentencia. En dicha subasta sólo compa-reció el acreedor hipotecario, al cual se le adjudicó la subasta. Luego de la celebración de la subasta, los code-mandados solicitaron que ésta se declarase nula porque en el edicto de subasta no se había incluido el tipo mínimo de remate estipulado en la escritura de hipoteca para la cele-bración de la primera subasta.
Posteriormente, el tribunal de instancia declaró nula la subasta por entender que el no incluir el tipo mínimo en el edicto de subasta era un defecto sustancial. En su resolu-ción, el tribunal a quo determinó que tampoco se incluyó el tipo mínimo de remate en el mandamiento de ejecución de sentencia ni en el acta de subasta.
El 7 de noviembre de 1986, los demandantes recurren ante este Tribunal alegando, entre otras cosas, que el tri*83bunal a quo incidió porque, aun aceptando que no se in-cluyó en el edicto de subasta el tipo mínimo de remate, lo cierto fue que la venta se hizo por un precio mayor a tipo mínimo estipulado en la escritura de hipoteca. El 26 de noviembre de 1986 emitimos una orden a los codemanda-dos para que mostraran causa por la cual no debiéramos dejar sin efecto dicha resolución.
Hoy, la mayoría de este Tribunal, al revocar dicha reso-lución, estima que “en ausencia de prueba sobre daño o menoscabo causado a alguna parte interesada en el remate del inmueble, la omisión de incluir en el edicto de subasta el precio mínimo tasado en la escritura de hipoteca no constituye una violación al debido proceso de ley ...”. Opi-nión mayoritaria, pág. 75. No podemos estar de acuerdo.
HH
La palabra “edicto” proviene del latín edictum, que sig-nifica el “[a]cto de publicidad, que se realiza de varias for-mas, de una orden, acuerdo o prevención de la Autoridad, para que llegue al conocimiento de todos o de la persona a quien particularmente afecte”. I. de Casso y Romero y F. Cervera y Jiménez-Alfaro, Diccionario de Derecho Privado, Barcelona, Ed. Labor, S.A., 1954, T. I, pág. 1674. Diversos cuerpos de ley se encargan de regular la manera y forma en que se deben publicar los edictos.
En el caso específico del edicto de subasta, en los proce-dimientos de ejecución de hipoteca, el Art. 220 de la Ley Hipotecaria y del Registro de la Propiedad de 1979 (30 L.P.R.A. sec. 2720) dispone cual será la información que por mandato de ley deberá contener dicho edicto:!(1)
*84En el edicto de subasta que libre el alguacil expresará:
(b) Que se entenderá que todo licitador acepta como bastante la titulación y que las cargas y gravámenes anteriores y los preferentes, si los hubiere, al crédito del ejecutante continua-rán subsistentes entendiéndose que el rematante los acepta y queda subrogado en la responsabilidad de los mismos, sin des-tinarse a su extinción el precio del remate, debiéndose especi-ficar el montante de cada carga anterior preferente, el nombre o nombres de sus titulares y fecha o fechas de vencimiento, si figuran en la certificación del Registro que se acompañó al es-crito inicial.
Dicho edicto, además de exponer la descripción de los bienes o derechos reales objeto de subasta, el precio mínimo del remate y los restantes detalles complementarios sobre la subasta, se-ñalarán el día, hora y sitio en que se efectuará el remate; y servirá también para hacer saber la subasta a los acreedores que tengan inscritos o anotados sus derechos sobre los bienes hipotecados con posterioridad a la inscripción del crédito del ejecutante .... (Énfasis suplido.)
Como vemos, la ley es muy clara al requerir que se in-cluya en la publicación del edicto el precio mínimo de re-mate que regirá la primera subasta.(2) Sin embargo, la ma-yoría de este Tribunal, obviando la letra de la ley y los preceptos de hermenéutica, utiliza como ratio decidendi que la omisión de incluir el precio mínimo de remate no es causal de nulidad de la subasta si no se demuestra que alguna persona sufrió algún daño. Añaden que como en el caso de autos se adjudicó el bien inmueble por un precio mayor al estipulado en la escritura de hipoteca, se cumplió *85con el propósito perseguido por la medida, que es pactar la tasación del inmueble en la escritura de hipotecad(3)
No nos cabe duda que la omisión de incluir en el edicto de subasta el precio mínimo de remate constituye un error fundamental que trae como consecuencia que el deudor hi-potecario pueda ser privado de su propiedad sin un debido proceso de ley. Hemos dicho que “defectos fundamentales del edicto de subasta como lo son, entre otros, la falta de notificación a acreedores posteriores, error en la fecha de subasta, insuficiente publicación, o deficiente descripción de la propiedad a realizarse. Tales vicios o defectos subs-tanciales, inextricablemente ligados al debido proceso de ley, niegan validez jurídica al edicto, independientemente de que se demuestre perjuicio a alguna parte y se hallan, por tanto, dentro del campo de depuración en que se ejer-citan la acción supervisora y la iniciativa del tribunal”. (Énfasis suplido.) Dapena Quiñones v. Vda. de Del Valle, 109 D.P.R. 138, 141-142 (1979). Es claro que en aquella ocasión rechazamos utilizar como razón decisoria para va-lidar un edicto incompleto el hecho de que se haya demos-trado perjuicio o no a alguna parte. Hoy, la opinión mayo-ritaria, olvidando nuestros pronunciamientos, basa su decisión en este axioma. Olvida que el defecto en el edicto al omitir el precio mínimo fijado constituye un error sus-tancial que no solamente está ligado al debido proceso de ley, sino que lesiona la publicidad idónea a la cual aspira un edicto en que se anuncia la venta de un bien inmueble en subasta pública. Su carácter público se ve afectado por la ausencia de una notificación que incluye toda la infor-mación esencial que necesita un ciudadano para decidir si comparece a estas subastas. De lo contrario, se desvirtua-ría todo el propósito principal de la publicación en el edicto de subasta.
*86No podemos ignorar de que aquí se trata de la venta de un inmueble en subasta pública. La ley dispone que me-diante la publicación del edicto se informe de antemano las condiciones para la celebración de la subasta y se invite a todos aquellos interesados a que comparezcan a este acto público. Es por esta razón que el criterio rector para la resolución de este tipo de controversia debe estar inspirado en la exigencia de todos los requisitos de ley, de suerte que se logre una divulgación completa de la información esen-cial que debe estar disponible al público antes de la cele-bración de la subasta. Esta medida garantiza que todo el que esté interesado en dicha subasta tenga la información necesaria para participar efectivamente. Además, asegura que todas las partes tengan la misma información y se evita que solamente los acreedores tengan la información necesaria. Así ocurrió en el caso de autos, donde sólo com-pareció el acreedor hipotecario.
La omisión de incluir el precio mínimo de remate tam-bién tiene el efecto nocivo de desalentar a otras personas a participar en la subasta, socavando la esencia pública de dicho acto.(4) No podemos estar de acuerdo con la opinión mayoritaria que permite el incumplimiento de la ley, bajo el efugio de que en ausencia de daño y haber resultado el remate mayor que lo estipulado en la escritura de hipoteca se cumple así con el espíritu de la ley. Debemos recordar que nuestra función interpretativa no puede ser una que desvirtúe o menosprecie el lenguaje claro so pretexto de cumplir con el espíritu de la ley. Art. 14 del Código Civil, 31 L.P.R.A. sec. 14.(5) Véanse: Clínica Juliá v. Sec. de Ha*87cienda, 76 D.P.R. 509 (1954); Atiles, Admor. v. Comisión Industrial y Matías, 77 D.P.R. 16, 20 (1954); Silva v. Adm. Sistemas de Retiro, 128 D.P.R. 256 (1991).
Por los fundamentos que anteceden, disentimos. Nos sorprende que ante todas las irregularidades descritas an-teriormente, la mayoría de este Tribunal convalide dicho acto público. Confirmaríamos y devolveríamos el caso para que se cumpliera con el mandato específico del Art. 220 de la Ley Hipotecaria y del Registro de la Propiedad de 1979, supra.

 El Art. 201 de la Ley Hipotecaria y del Registro de la Propiedad de 1979 (30 L.P.R.A. sec. 2701) hizo extensivo lo dispuesto en el Art. 220 (30 L.P.R.A. sec. 2720) a los procedimientos de ejecución de hipoteca por la vía ordinaria.
' Además, el acreedor hipotecario deberá cumplir con lo dispuesto en la Regla 51.3 eí seq. de Procedimiento Civil, 32 L.P.R.A. Ap. III, que dispone en lo referente lo siguiente:
*84“(b) En las sentencias que se dicten en juicios sobre ejecución de hipotecas y otros gravámenes se ordenará que el demandante recupere su crédito, intereses y costas mediante venta de la finca sujeta al gravamen. Al efecto, se expedirá una orden al alguacil, disponiendo que proceda a venderla para satisfacer la sentencia, en la forma prescrita por la ley para la venta de propiedad bajo ejecución ....” (Énfasis suplido.)


 El día de la subasta será deber del alguacil dar lectura al edicto en alta voz e invitar a las personas allí presentes a hacer ofertas por los bienes objetos de re-mate, a base del precio mínimo. Art. 223 (30 L.P.R.A. sec. 2723).


(3) El precio fijado en la escritura de hipoteca fue de dos mil ochocientos dólares ($2,800). La finca se adjudicó al acreedor hipotecario por la cantidad de cuatro mil quinientos setenta y cinco dólares con noventa y dos centavos ($4,575.92).


 De la certificación registral que se acompaña en autos surge claramente que dicha propiedad que fue subastada por cuatro mil quinientos cincuenta y cinco dóla-res con noventa y dos centavos ($4,555.92) tiene un valor en el mercado mucho mayor. Por ejemplo, esa propiedad está gravada con varias hipotecas. Entre éstas, una de treinta y tres mil dólares ($33,000) y otra de cinco mil dólares ($5,000).


 “Cuando la ley es clara y libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu.”